Appeal by plaintiff (1) from an order of the Supreme Court, Orange County, dated December 5, 1973, which granted defendants’ motion to dismiss the complaint and (2) as limited by plaintiff’s brief, from so much of a further order of the same court, entered April 8, 1974, as, upon reargument, adhered to the original decision. Order entered April 8, 1974 affirmed insofar as appealed from. No opinion. Appeal from order dated December 5, 1973 dismissed as moot. This order was superseded by the order entered April 8, 1974. Respondents are awarded one bill of $20 costs and disbursements to cover both appeals. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.